Case: 18-30574      Document: 00514869721         Page: 1    Date Filed: 03/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-30574                            March 12, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NOE JUAREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CR-95-4


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Noe Juarez raises arguments
that under the law of the case doctrine are foreclosed. See United States v.
Agofsky, 516 F.3d 280, 283 (5th Cir. 2008). Juarez’s unopposed motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.